        Case
         Case1:20-cv-10769-DLC
              1:20-cv-10769-DLC Document
                                 Document14-1 Filed03/08/21
                                          15 Filed  03/05/21 Page
                                                              Page11ofof44




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SECURITIES AND EXCHANGE
 COMMISSION,
                                                                 20 Civ. 10769 (DLC)
                              Plaintiff,

                -against-

 CHARLES SAMEL,

                              Defendant.


                                CONFIDENTIALITY ORDER

It is hereby ordered that the following provisions shall govern claims of confidentiality in these
proceedings:

   (a) The following documents and information may be designated as ‘confidential’ provided
       such documents are not public and have not previously been disclosed by the producing
       party to anyone except those in its employment or those retained by it:

       _x_ Sensitive Commercial Data, such as confidential or proprietary research,
       development, manufacturing, or commercial or business information, trade secrets,
       special formulas, company security matters, customer lists, financial data, projected sales
       data, production data, matters relating to mergers and acquisitions, and pricing data.

       _x_ Sensitive Personal Data, such as personal identifiers, financial information, tax
       records, and employer personnel records.

       ___ Medical and Legal Records, including medical files and reports.

       ___ Non-public criminal history.

   (b) If any party believes a document not described in the above paragraph should
       nevertheless be considered confidential, it may make application to the Court. Such
       application shall only be granted for good cause shown.

   (c) An attorney for the producing party may designate documents or parts thereof as
       confidential by stamping the word “confidential” on each page.

       If such information is provided in an answer to an interrogatory, the attorney may
       separately append the information to the main body of the interrogatory responses, mark
       such appendices ‘confidential,’ and incorporate by reference the appended material into
       the responses.
       Case
        Case1:20-cv-10769-DLC
             1:20-cv-10769-DLC Document
                                Document14-1 Filed03/08/21
                                         15 Filed  03/05/21 Page
                                                             Page22ofof44




     At the time of a deposition or within 10 days after receipt of the deposition transcript, a
     party may designate as confidential specific portions of the transcript which contain
     confidential matters under the standards set forth in paragraph (a) above. This designation
     shall be in writing and served upon all counsel. No objection shall be interposed at
     deposition that an answer would elicit confidential information. Transcripts will be
     treated as confidential for this 10-day period. Any portions of a transcript designated
     confidential shall thereafter be treated as confidential in accordance with this order. The
     confidential portion of the transcript and any exhibits referenced solely therein shall be
     bound in a separate volume and marked “Confidential Information” by the reporter.

  (d) Documents designated ‘confidential’ shall be shown only to the attorneys, parties,
      experts, actual or proposed witnesses, court personnel and other persons necessary to
      review the documents for the prosecution or defense of this lawsuit. Each person who is
      permitted to see confidential documents shall first be shown a copy of this order and shall
      further be advised of the obligation to honor the confidential designation. The parties
      agree that any confidential discovery material produced in this litigation may only be
      used in connection with this litigation.

  (e) Review of the confidential documents and information by counsel, experts, or consultants
      for the litigants in the litigation shall not waive the confidentiality of the documents or
      objections to production.

  (f) The inadvertent, unintentional, or in camera disclosure of a confidential document and
      information shall not generally be deemed a waiver, in whole or in part, of any party’s
      claims of confidentiality. If at any time prior to trial, a producing party realizes that some
      portion(s) of the discovery material that the party produced should be designated as
      ‘confidential,’ the party may so designate by apprising all parties in writing, and
      providing that the material has not already been published or otherwise disclosed, such
      portion(s) shall thereafter be treated as confidential under this order.

  (g) If a party believes that a document designated or sought to be designated confidential by
      the producing party does not warrant such designation, the party shall first make a good-
      faith effort to resolve such a dispute with opposing counsel. In the event that such a
      dispute cannot be resolved by the parties, either party may apply to the Court for a
      determination as to whether the designation is appropriate. The burden rests on the party
      seeking confidentiality to demonstrate that such designation is proper.

  (h) If any court filing incorporates confidential material or would reveal its contents, the
      portions of such filing shall be delivered to the Court in a sealed envelope prominently
      bearing the caption of this action and the label “Confidential. Filed Under Seal.” Counsel
      shall file under seal those and only those specific documents and that deposition
      testimony designated confidential, and only those specific portions of briefs, applications,
      and other filings that contain verbatim confidential data, or that set forth the substance of
      such confidential information, unless independent good cause is demonstrated.
Parties seeking to file redacted or sealed material are directed to the procedures
set forth in Section 6 of the S.D.N.Y. Electronic Case Filing Rules and Instructions,
and Section 8 of this Court’s Individual Practices.
                                                2
            Case
             Case1:20-cv-10769-DLC
                  1:20-cv-10769-DLC Document
                                     Document14-1 Filed03/08/21
                                              15 Filed  03/05/21 Page
                                                                  Page33ofof44




       (i) All trials are open to the public. Absent order of the Court, there will be no restrictions on
           the use of any document that may be introduced by any party during the trial. If a party
           intends to present at trial ‘Confidential’ documents or information derived therefrom,
           such party shall provide reasonable advance notice to the other party by identifying the
           documents or information at issue as specifically as possible (i.e., by Bates number, page
           range, deposition transcript lines, etc.) The documents then may be presented in open
           court at trial unless the party who received such notice obtains an order from the Court
           preventing such use.

       (j) Within a reasonable period after the conclusion of the litigation, all confidential material
           shall be returned to the respective producing parties or destroyed by the recipients, unless
           (1) the document has been offered into evidence or filed without restriction as to
           disclosure, or (2) with regard to any documents in the possession of Plaintiff Securities
           and Exchange Commission (the “Commission”), the Commission determines that it
           needs to retain such documents to fulfill its record-keeping obligations or to carry out any
           permitted uses under Commission Form 1662. Counsel may retain attorney work product,
           including an index which refers to or relates to information designated ‘Confidential,’ so
           long as work product does not duplicate verbatim substantial portions of the text or
           images of confidential documents. An attorney may use his or her work product in a
           subsequent litigation provided that its use does not disclose or use ‘Confidential’
           documents.

       (k) Notwithstanding any other provisions contained herein, this Order does not limit or
           restrict the Commission from using or disclosing any materials to the extent otherwise
           required by law or permitted pursuant to the terms of Commission Form 1662.

       (l) This Court shall retain jurisdiction over all persons subject to this Order to the extent
           necessary to enforce any obligations arising hereunder.


    Dated: New York, NY
           March 5, 2021                          _/s/ Lindsay Moilanen____________
                                                  Philip Fortino, Esq.
                                                  Lindsay S. Moilanen, Esq.
                                                  SECURITIES AND EXCHANGE
                                                   COMMISSION
                                                  New York Regional Office
                                                  Brookfield Place
March 8, 2021.                                    200 Vesey Street, Suite 400
                                                  New York, NY 10281-1022
                                                  (212) 336-1100
                                                  FortinoP@sec.gov

                                                  Attorneys for Plaintiff Securities and Exchange
                                                  Commission



                                                     3
       Case
        Case1:20-cv-10769-DLC
             1:20-cv-10769-DLC Document
                                Document14-1 Filed03/08/21
                                         15 Filed  03/05/21 Page
                                                             Page44ofof44




Dated: New York, NY
       March 5, 2021                __/s/ Robert Landy___________
                                    Robert Landy, Esq.
                                    Ford O’Brien LLP
                                    575 Fifth Avenue, 17th Floor
                                    New York, NY 10017
                                    (212) 858-0040
                                    rlandy@fordobrien.com

                                    Attorney for Defendant Charles Samel




Dated: March ___, 2021              _____________________________
                                    United States District Judge




                                       4
